UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-6064 ALEXANDER’S, INC. (Exact name of registrant as specified in its charter) Delaware 51-0100517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 210 Route 4 East, Paramus, New Jersey (Address of principal executive offices) (Zip Code) (201) 587-8541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of July 31, 2013, there were 5,106,196 shares of common stock, par value $1 per share, outstanding. ALEXANDER’S, INC. INDEX Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2013 and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2013 and 2012 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2013 and 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Exhibit Index 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) June 30, December 31, ASSETS Real estate, at cost: Land $ 44,971 $ 44,971 Buildings and leasehold improvements 867,943 864,609 Development and construction in progress 3,410 2,212 Total 916,324 911,792 Accumulated depreciation and amortization (173,068) (160,826) Real estate, net 743,256 750,966 Cash and cash equivalents 331,873 353,396 Restricted cash 88,964 90,395 Marketable securities 32,635 31,206 Tenant and other receivables, net of allowance for doubtful accounts of $2,125 and $2,219, respectively 2,301 1,953 Receivable arising from the straight-lining of rents 175,904 173,694 Deferred lease and other property costs, net, including unamortized leasing fees to Vornado of $38,435 and $39,910, respectively 52,482 54,461 Deferred debt issuance costs, net of accumulated amortization of $18,002 and $16,834, respectively 4,429 5,522 Other assets 37,728 20,217 $ 1,469,572 $ 1,481,810 LIABILITIES AND EQUITY Mortgages payable $ 1,058,028 $ 1,065,916 Amounts due to Vornado 44,883 46,445 Accounts payable and accrued expenses 29,835 33,621 Other liabilities 3,643 3,675 Total liabilities 1,136,389 1,149,657 Commitments and contingencies Preferred stock: $1.00 par value per share; authorized, 3,000,000 shares; issued and outstanding, none - - Common stock: $1.00 par value per share; authorized, 10,000,000 shares; issued, 5,173,450 shares; outstanding, 5,106,196 shares and 5,105,936 shares, respectively 5,173 5,173 Additional capital 29,745 29,352 Retained earnings 296,004 296,797 Accumulated other comprehensive income 2,635 1,206 333,557 332,528 Treasury stock: 67,254 shares and 67,514 shares, respectively, at cost (374) (375) Total equity 333,183 332,153 $ 1,469,572 $ 1,481,810 See notes to consolidated financial statements (unaudited). 3 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except share and per share amounts) Three Months Ended Six Months Ended June 30, June 30, REVENUES Property rentals $ 33,670 $ 33,482 $ 67,841 $ 67,255 Expense reimbursements 13,632 13,396 28,236 26,924 Total revenues 47,302 46,878 96,077 94,179 EXPENSES Operating, including fees to Vornado of $1,002, $1,053, $1,984 and $2,085, respectively 14,476 14,198 30,030 28,739 Depreciation and amortization 7,235 7,169 14,458 14,352 General and administrative, including management fees to Vornado of $595, $540, $1,190 and $1,080, respectively 1,700 1,670 2,773 2,776 Total expenses 23,411 23,037 47,261 45,867 OPERATING INCOME 23,891 23,841 48,816 48,312 Interest and other income, net 388 36 773 70 Interest and debt expense (11,140) (11,311) (22,288) (22,784) Income from continuing operations 13,139 12,566 27,301 25,598 Income from discontinued operations - 6,672 - 13,064 Net income 13,139 19,238 27,301 38,662 Net income attributable to the noncontrolling interest - (346) - (288) Net income attributable to Alexander’s $ 13,139 $ 18,892 $ 27,301 $ 38,374 Income per common share – basic and diluted: Income from continuing operations $ 2.57 $ 2.46 $ 5.34 $ 5.01 Income from discontinued operations, net - 1.24 - 2.50 Net income per common share $ 2.57 $ 3.70 $ 5.34 $ 7.51 Weighted average shares outstanding 5,108,745 5,107,415 5,108,383 5,107,199 Dividends per common share $ 2.75 $ 3.75 $ 5.50 $ 7.50 See notes to consolidated financial statements (unaudited). 4 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) Three Months Ended Six Months Ended June 30, June 30, Net income $ 13,139 $ 19,238 $ 27,301 $ 38,662 Other comprehensive income: Change in unrealized net gain on available-for-sale securities (1,825) - 1,429 - Comprehensive income 11,314 19,238 28,730 38,662 Less comprehensive income attributable to the noncontrolling interest - (346) - (288) Comprehensive income attributable to Alexander's $ 11,314 $ 18,892 $ 28,730 $ 38,374 See notes to consolidated financial statements (unaudited). 5 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (Amounts in thousands) Accumulated Other Non- Common Stock Additional Retained Comprehensive Treasury controlling Total Shares Amount Capital Earnings Income Stock Interest Equity Balance, December 31, 2011 5,173 $ 5,173 $ 31,801 $ 322,201 $ - $ (375) $ 4,445 $ 363,245 Net income - - - 38,374 - - 288 38,662 Dividends paid - - - (38,303) - - - (38,303) Deferred stock unit grant - - 300 - 300 Balance, June 30, 2012 5,173 $ 5,173 $ 32,101 $ 322,272 $ - $ (375) $ 4,733 $ 363,904 Balance, December 31, 2012 5,173 $ 5,173 $ 29,352 $ 296,797 $ 1,206 $ (375) $ - $ 332,153 Net income - - - 27,301 - - - 27,301 Dividends paid - - - (28,094) - - - (28,094) Change in unrealized net gain on available-for-sale securities - 1,429 - - 1,429 Deferred stock unit grant - - 394 - 394 Other - - (1) - - 1 - - Balance, June 30, 2013 5,173 $ 5,173 $ 29,745 $ 296,004 $ 2,635 $ (374) $ - $ 333,183 See notes to consolidated financial statements (unaudited). 6 ALEXANDER’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 27,301 $ 38,662 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, including amortization of debt issuance costs 15,660 18,970 Straight-lining of rental income (2,210) (2,664) Stock-based compensation expense 394 300 Change in operating assets and liabilities: Tenant and other receivables, net (348) 351 Other assets (17,772) (24,935) Amounts due to Vornado (1,562) (860) Accounts payable and accrued expenses (5,099) (577) Other liabilities (32) (1) Net cash provided by operating activities 16,332 29,246 CASH FLOWS FROM INVESTING ACTIVITIES Construction in progress and real estate additions (3,219) (5,128) Restricted cash 1,431 (855) Proceeds from maturing short-term investments - 5,000 Net cash used in investing activities (1,788) (983) CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid (28,094) (38,303) Debt repayments (7,888) (7,400) Debt issuance costs (85) (400) Net cash used in financing activities (36,067) (46,103) Net decrease in cash and cash equivalents (21,523) (17,840) Cash and cash equivalents at beginning of period 353,396 506,619 Cash and cash equivalents at end of period $ 331,873 $ 488,779 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for interest $ 21,107 $ 23,967 NON-CASH TRANSACTIONS Non-cash additions to real estate included in accounts payable and accrued expenses $ 2,284 $ 1,349 Change in unrealized net gain on available-for-sale securities 1,429 - Write-off of fully amortized and depreciated assets - 624 See notes to consolidated financial statements (unaudited). 7 ALEXANDER’S, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Alexander’s, Inc. (NYSE: ALX) is a real estate investment trust (“REIT”), incorporated in Delaware, engaged in leasing, managing, developing and redeveloping its properties. All references to “we,” “us,” “our,” “Company” and “Alexander’s” refer to Alexander’s, Inc. and its consolidated subsidiaries. We are managed by, and our properties are leased and developed by, Vornado Realty Trust (“Vornado”) (NYSE: VNO). 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Alexander’s and its consolidated subsidiaries. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.
